DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Action is responsive to the Replies filed on 17 and 18 October 2022 (collectively, “Reply”).  As directed in the Reply:
	Claims 1-15 have been amended;
	no claims have been cancelled; and 
	Claims 16-20 have been added.  
Thus, Claims 1-20 are presently pending in this application, with no claims having been previously withdrawn from consideration.
	Applicant’s amendment to the Abstract and Specification are sufficient to overcome the objections from the previous Action and are therefore withdrawn.

Response to Arguments
Applicant's arguments filed in the Reply have been fully considered but they are not persuasive.
	Applicant’s attention is first directed to the Claim Interpretation section of this and the prior Actions, discussing what the “lumen of the tubular stiffening structure” does not mean in the context of the instant application.
	In the second full paragraph of pg. 8 of the Reply, Applicant asserts that Siess ‘743’s tube 27 is not read on by the claim term “the lumen of the tubular stiffening structure configured to receive a pressurized fluid,” and then repeats the assertion that the tube 27 is not configured to receive a pressurized fluid.
	The Examiner disagrees.
	The claim term relates solely to the lumen of the tubular structure and its capacity to “receive” a pressurized fluid at a particular pressure.  The claim term “the lumen of the tubular stiffening structure configured to receive a pressurized fluid” does not state what happens to lumens of tubular structures that are outside of its scope, e.g., that they elastically or plastically deform, or fail; the term does not limit how long that structure must be able to “receive” that fluid in order to fall within the scope of the term; nor, indeed, that it is the tubular structure itself that is limited by the term, but instead that it is the lumen only which is able to receive that pressurized fluid; or, for that matter, it does not limit the claim to tubes which allow pressurized fluid to flow through them, rather than having a static fluid pressure within them.  Thus, Applicant’s arguments are not commensurate in scope with Claim 1 et sqq., because Applicant argues features which are not present in the claims.  Given the breadth of the foregoing term, the prior art’s NiTi tube’s wall, which is the construction given to the claim term “lumen” (as noted in the Claim Interpretation sections of this and the prior Actions), is fully capable of merely receiving a fluid at the stated pressure, without regard to what happens thereafter, because that is all the claim requires.  The prior Action’s reference to a “burst pressure,” not a term found in Applicant’s disclosure, was used merely to indicate that Siess ‘743 does not specifically address that particular attribute of its tube, not that a limitation of the tubular stiffening structure’s “burst pressure” was a part of the claims.  In sum, because Siess ‘743 describes an NiTi tube with a lumen, it is read on by the very broad recitation of, “the lumen of the tubular stiffening structure configured to receive a pressurized fluid” of the named pressure.
	At the last full paragraph of pg. 9 of the Reply, Applicant argues that the proximal end of Siess ‘743’s catheter and tube 27 are, somehow, relevant to this patentability inquiry of Claim 1.  They are not, because the claim’s requirements relate only to the lumen of the tubular stiffening structure, not what may or may not be attached to its proximal end and, by extension, what those elements may or may not be capable of doing.
	Beginning in the first full paragraph of pg. 11 of the Reply, Applicant asserts that Uihlein’s fluid lumen 3 does not have a closed distal end as required by Claim 1.  First, the rejection of record does not rely on Uihlein for the disclosure of a closed distal end - Siess ‘743’s tube 27 already includes one.  Second, Applicant does not account for the fact that Uihlein describes pressurizing its fluid lumen 3 and then depressurizing it, which a person of ordinary skill in the art would immediately understand means that the lumen is closed, including at its distal end (see, e.g., [0056] and [0057]).  The shape of Uihlein’s pressure lumen is not material in the rejection of record.
	Applicant then points out, beginning in the last full paragraph on pg. 11 of the Reply, that Siess ‘743 describes optical pressure sensors, and then, without a technical analysis, asserts that that pressurizing a fluid within the tube 27 would render Siess ‘743’s pressure sensors unable to perform their function.  Inasmuch as Applicant has declined the opportunity to explain the physics behind this assertion, this argument is particularly unpersuasive.  There is no evidence in the record that static fluid pressure around the optical waveguide 28A would in any way impede that waveguide from functioning to transmit optical signals along its length, so that it can function as an optical pressure sensor, particularly when the distal end of the waveguide 28A is embedded in the tip 31 and is thus it and membrane 32 are isolated from the fluid channel within tube 27.
	In the last full paragraph on pg. 12 of the Reply, Applicant misconstrues the rejection of record (which Applicant reproduced at pg. 10 of the Reply), misstating that the rejection’s assertion is the obviousness of replacing Siess ‘743’s tube 27 with Uihlein’s pressure lumen 3.  That is simply not what the rejection states, and thus Applicant’s argument is misdirected.
	Applicant’s assertion in the sentence bridging the last line of pg. 12 to the third line of pg. 13 of the Reply (“the combination proposed by the Office Action would not work”) is thus also not supported by the record evidence, at least in part because Applicant has both misapprehended the basis for the rejection, and thus not addressed the factual foundation upon which it is based, and failed to provide a technical basis for its conclusion, even if Applicant had addressed the correct facts of record.
	Beginning at the fifth full paragraph of pg. 13 of the Reply, Applicant argues that Siess ‘743 does not describe a source of pressurized fluid as recited in Claim 12.  While that may be true, the rejection of record is that Uihlein’s disclosure provides that structure in a rejection under section 103.  The balance of Applicant’s argument in that passage is addressed above.
	Applicant relies on the arguments in support of the patentability of the independent claims to support those of the dependent claims, and thus they are equally unpersuasive.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s); no new matter should be entered:
Claim 7, “two of the tubular stiffening structures, wherein the at least two of the tubular stiffening structures are twisted;”
Claim 8, “at least three of the tubular stiffening structures, wherein the at least three of the tubular stiffening structures are braided to form a solid braid or a braided hollow tubular member;
Claim 16, “wherein the tubular stiffening structure comprises at least two tubular stiffening structures, the at least two of the tubular stiffening structure being twisted or braided;” and
Claim 17, “the at least two tubular stiffening structures are twisted or braided to form a solid braid or braided hollow tubular member.”

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
	Claim 20 is objected to because it states “of of” at line 1; correction is required.

Claim Interpretation
	In Claim 1, lines 12 and 13, Claim 12, lines 9 and 10, and Claim 16, lines 10 and 11, “wherein the lumen of the tubular stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar” is understood to mean that the wall defining the lumen can withstand that pressure.  A lumen is a hollow space and thus, read literally, the claim would not make sense but for the foregoing interpretation.

Claim Rejections - 35 USC §§ 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5, 6, 9, and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by U.S. Patent App. Publ. No. 2015/0080743, by Siess (“Siess ‘743”).
	Applicant’s prior patent, Siess ‘743, discloses a catheter substantially as claimed by Applicant, as follows.
	Claim 1: An intravascular blood pump for percutaneous insertion into a patient's blood vessel (Title, Abstract), comprising: 
	a catheter (20), and 
	a pumping device (50) attached to the catheter (Fig. 3 attached near the end of the lead line for ref. no. 20), the catheter extending along a longitudinal axis and having a distal end (id.) and a proximal end (Fig. 1, near the end of the lead line for ref. no. 20) opposite the distal end along the longitudinal axis, the catheter comprising: 
		a tubular stiffening structure (26) having a length and extending longitudinally between the proximal end and the distal end of the catheter (tube 26 extends the entirety of the length of tube 20), the tubular stiffening structure having a lumen (27) and a proximal end and a closed distal end (closed at 31, 32, Fig. 2 enlarged portion) opposite the proximal end, wherein the lumen of the tubular stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar.
	At [0033], Siess ‘743 states, “[t]he sliding tube 27 can consist of a polymer, in particular polyurethane, or preferably of nitinol or another shape-memory alloy . . . “.  Siess ‘743 does not expressly state what is the burst limit of its tube 26 when the fiber optic cable 28A is present, i.e., that the lumen of the stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar.  Given, however, the overlap in inventorships between Siess ‘743 and the instant application, and the great overlap in their disclosures, the Examiner concludes that there exists a preponderance of evidence in the record that Siess ‘743’s tube 26 is the same structure, with the same burst pressure, as that of Claim 1, and is therefore anticipated by Siess ‘743.
	Claim 2: (The intravascular blood pump of claim 1,) wherein the catheter has a lumen that extends through the catheter from the proximal end to the distal end (unlabeled; Fig. 3, left side), with the tubular stiffening structure being disposed in the lumen of the catheter (id.).
	Claim 3: (The intravascular blood pump of claim 2,) wherein the tubular stiffening structure is loose inside the lumen of the catheter (Fig. 3, left side, shows the catheter 26 unrestrained within the unlabeled lumen of the catheter 20).
	Claim 5: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure comprises a shape-memory material (NiTi, [0033]).  
	Claim 6: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure comprises a polymer material (polymer, [0033]).  
	Claim 9: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure is configured to stay in the catheter during operation of the blood pump (Fig. 3 shows pump 50 operating while catheter 26 is in place).
	Claim 20: (The intravascular blood pump of of [sic] claim 1,) wherein the proximal end of the tubular stiffening structure is configured to connect to a source of the pressurized fluid (see Fig. 2, right side portion of the figure, showing at the bottom of the figure an open end of tube 27, which is thus fully capable of being connected to a source of pressurized fluid).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of Int’l Patent App. Publ. No. 2011/039091, by Siess (“Siess ‘091”).
	Siess ‘743 describes an intravascular blood pump substantially as claimed by Applicant; see above.  Siess ‘743 does not, however disclose that its tubular stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body.
	Siess ‘091 relates to the exact same type of blood pump as Applicant’s claims and Siess ‘743.  Siess ‘091 teaches that the stiffening structure 26 of a blood pump can be made such that it is movable, and thus removable, with respect to the rest of the blood pump device.  In Figs. 5 and 9, the stiffening structure 26 is used to guide the catheter 20 over the aortic arch (see pg. 11, first two full paragraphs), demonstrating that the stiffening structure 26 is removable from the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 such that its tubular stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body, because Siess ‘091 teaches doing so in order to use the stiffening device to guide the catheter which advancing it through the patient’s vasculature.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of U.S. Patent No. 6,508,777, Macoviak et al. (“Macoviak”).
	Siess ‘743 describes an intravascular blood pump substantially as claimed by Applicant; see above.  Siess ‘743 does not state that its tubular stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation.
	Macoviak relates to a transluminal, intra-aortic catheter and is therefore from an art which is the same as, or very closely analogous to, that of Applicant’s claims and Siess ‘743. Macoviak states:

The curved distal region 144 represents a J-shaped curve of approximately 180 degrees of arc with a radius of curvature of approximately 2 to 4 cm to match the typical curvature of the aortic arch in an adult human patient."

(Macoviak, pg. 6, lines 51-54).  Thus, Macoviak teaches that a 20mm radius of curvature is “typical” for adults.  The ability of the catheter of Siess ‘743 to navigate that radius of curvature, which it does, without damage to the catheter is plainly a fundamental design criterion for that catheter, and is therefore a result-affective variable in the design of the catheter.   Macoviak’s disclosure of a 20mm radius of curvature is understood to relate to typical adults; the radius of curvature for small adults would be smaller, and in pediatrics smaller yet.  Safety factors in mechanical and biomedical engineering of two (2) or more are commonplace.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the intravascular blood pump of Siess ‘743 such that its tubular stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation, because the radius of curvature of the aortic arch of a typical adult male is 20 mm; constructing Siess ‘743’s catheter such that it can navigate around an arch half that radius would allow use in pediatric and small adult patients; would add a safety factor to the design of the catheter; and is merely routine optimization of a result-affective variable, knowing that navigating over the aortic arch requires significant bending of the catheter.

	In the alternative, if Siess ‘743’s tube 26 is not identically the same as the “the tubular stiffening structure [] configured to receive a pressurized fluid having an over-pressure of at least 5 bar” as required by Claim 1, Claim 1 et sqq. are still unpatentable for the following reasons.

Claims 1-6, 9, 12-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 in view of U.S. Patent App. Publ. No. 2011/0040282, by Uihlein (“Uihlein”).
	As discussed above under sec. 102, Siess ‘743 describes an intravascular blood pump substantially as claimed by Applicant.  Siess ‘743 may not, however, describe that its tubular stiffening structure 26 is “configured to receive a pressurized fluid having an over-pressure of at least 5 bar” as required by Claim 1.
	The use of NiTi tubes in catheters is ubiquitous.  The tube 26, made of NiTi, in the blood pump catheter of Siess ‘743 would be immediately recognized by the person of ordinary skill in the art to impart lateral and longitudinal stiffness to the catheter, relative to the same catheter without the tube.  As such, the person of ordinary skill in the art would understand that the very regular practice, in catheter design, of not only including stiffening structures in order to impart this stiffness, but of engineering those stiffening devices to suit the use(s) of the catheter of interest and the practitioner’s needs, is highly relevant to Siess ‘743 catheter’s design.  The inclusion in Siess ‘743’s catheter of the tube 26 thus bridges any gap that may exist between the adjacent and related arts of intra-aortic blood pump catheters and catheter flexibility / stiffness engineering of catheters.
	Uihlein relates to catheters with variable stiffness and is therefore from an art which is the same as, or closely analogous to, those of Applicant’s claims and Siess ‘743. Uihlein teaches that a closed fluid lumen 3 within a catheter, such as the interior, fluid filled lumen of the stiffener 26 of Siess ‘743, can be constructed to withstand significant internal fluid pressure in order to “. . . provide a tube that can be stiffened in an improved controlled or targeted manner, and be returned to its less stiff condition” ([0008]), which assists the practitioner in navigating the catheter through the patient ([0002]).  Uihlein expressly states: “For this purpose, an overpressure in the range of approximately 5 bar to approximately 40 bar can, for example, be used.” ([0039])
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the intravascular blood pump of Siess ‘743 such that its tubular stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar, because Uihlein teaches doing so in order to allow the user to tailor the flexibility of catheters for easier navigation into a patient.
	Claim 2: (The intravascular blood pump of claim 1,) wherein the catheter has a lumen that extends through the catheter from the proximal end to the distal end (unlabeled; Fig. 3, left side), with the tubular stiffening structure being disposed in the lumen of the catheter (id.).
	Claim 3: (The intravascular blood pump of claim 2,) wherein the tubular stiffening structure is loose inside the lumen of the catheter (Fig. 3, left side, shows the catheter 26 unrestrained within the unlabeled lumen of the catheter 20).
	Claim 4: (The intravascular blood pump of claim l,) wherein the lumen of the tubular stiffening structure is configured to receive a pressurized fluid having an over-pressure of between 5 bar and 150 bar (Uihlein teaches 5-40 bar).  
	Claim 5: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure comprises a shape-memory material (NiTi, [0033]).  
	Claim 6: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure comprises a polymer material (polymer, [0033]).  
	Claim 9: (The intravascular blood pump of claim l,) wherein the tubular stiffening structure is configured to stay in the catheter during operation of the blood pump (Fig. 3 shows pump 50 operating while catheter 26 is in place).
	Claim 12: A system (Siess ‘743), comprising: 
	a catheter (20); and
	a pumping device (50) attached to the catheter (Fig. 3 attached near the end of the lead line for ref. no. 20), the catheter extending along a longitudinal axis and having a distal end (id.) and a proximal end (Fig. 1, near the end of the lead line for ref. no. 20) opposite the distal end along the longitudinal axis, the catheter comprising: 
		a tubular stiffening structure (26) having a length and extending longitudinally between the proximal end and the distal end of the catheter (tube 26 extends the entirety of the length of tube 20), the tubular stiffening structure having a lumen (27) and a closed distal end (closed at 31, 32, Fig. 2 enlarged portion) opposite the proximal end, wherein the lumen of the tubular stiffening structure is configured to receive a pressurized fluid having an over-pressure of at least 5 bar (see above concerning Uihlein and this feature); and 
	a pressure source (Uihlein, 6) connected to the proximal end of the tubular stiffening structure (7) and configured to supply pressurized fluid to the lumen of the tubular stiffening structure ([0037]).
	Claim 13: (The system of claim 12,) further comprising a controller that is configured to adjust pressure of the pressurized fluid (Uihlein states at [0037] that the pressure generator 6 delivers pressurized fluid in a “controlled or regulated manner” and thus it includes a controller).
	Claim 14: (The blood pump of claim 5,) wherein the shape-memory material is a shape- memory alloy (Siess ‘743 describes NiTi).
	Claim 15: (The blood pump of claim 14,) wherein the shape-memory alloy is Nitinol (id.).
	Claim 20: (The intravascular blood pump of of [sic] claim 1,) wherein the proximal end of the tubular stiffening structure is configured to connect to a source of the pressurized fluid (see Fig. 2, right side portion of the figure, showing at the bottom of the figure an open end of tube 27, which is thus fully capable of being connected to a source of pressurized fluid).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 and Uihlein, and further in view of Siess ‘091.
	Siess ‘743 and Uihlein together describe an intravascular blood pump substantially as claimed by Applicant; see above.  They do not, however, disclose that their tubular stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body.
	Siess ‘091 relates to the exact same type of blood pump as Applicant’s claims and Siess ‘743.  Siess ‘091 teaches that the stiffening structure 26 of a blood pump can be made such that it movable, and thus removable, with respect to the rest of the blood pump device.  In Figs. 5 and 9, the stiffening structure 26 is used to guide the catheter 20 over the aortic arch (see pg. 11, first two full paragraphs), demonstrating that the stiffening structure 26 is removable from the device.
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743/ Uihlein such that its tubular stiffening structure is configured to be removed from the catheter after placement of the blood pump in a patient's body, because Siess ‘091 teaches doing so in order to use the stiffening device to guide the catheter which advancing it through the patient’s vasculature.

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Siess ‘743 and Uihlein, and further in view of Macoviak.
	Siess ‘743 and Uihlein together describe an intravascular blood pump substantially as claimed by Applicant; see above.  They do not state that the tubular stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation.
	See the explanation above concerning Macoviak. 
	It would have been obvious, before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to make the blood pump of Siess ‘743 / Uihlein such that its tubular stiffening structure allows the catheter to be elastically deformed with a bending radius of 10 mm or less without the occurrence of plastic deformation, because the radius of curvature of the aortic arch of a typical adult male is 20 mm; constructing Siess ‘743’s catheter such that it can navigate around an arch half that radius would allow use in pediatric and small adult patients; would add a safety factor to the design of the catheter; and is merely routine optimization of a result-affective variable, knowing that navigating over the aortic arch requires significant bending of the catheter.

Allowable Subject Matter
Claims 16-19 are allowed.
Claims 7 and 8 are again objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	A statement of reasons for the indication of allowable subject matter can be found in the prior Action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	The additional documents cited with this Action relate generally to catheter stiffeners and steering devices, including via variable fluid pressure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30-4:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771